342 S.W.3d 904 (2011)
STATE of Missouri, Respondent,
v.
Samuel L. CUMMINGS, Jr., Defendant/Appellant.
No. ED 94538.
Missouri Court of Appeals, Eastern District, Division Five.
June 21, 2011.
Maleaner Ryna Harvey, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, John M. Reeves, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J. and PATRICIA L. COHEN, J.

ORDER
Samuel L. Cummings, Jr. (Defendant) appeals from the judgment upon his conviction by a jury for one count of forcible rape, in violation Section 566.030, RSMo 2000;[1] one count of kidnapping, in violation of Section 565.110; one count of unlawful use of a weapon, in violation of Section 571.030; and one count of second degree child molestation, in violation of Section 566.068, for which Defendant was ordered to serve a total of 20 years imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find Defendant is entitled to no relief on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the trial court's judgment pursuant to Rule 30.25(b).
NOTES
[1]  Unless otherwise noted, all statutory references are to RSMo 2000.